                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

ALBERT VERNON ROBERTSON                       :         DOCKET NO. 18-CV-1219
    D.O.C. # 241116                                         SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


WARDEN COLEY, ET AL.                          :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that defendants’

Motion for Summary Judgment [doc. 22] be GRANTED, that plaintiff’s Motion for

Summary Judgment [doc. 24] be DENIED, and that all claims against defendants Romana

Poullard and “Nurse Hilda” (Hilda Campbell) be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers on this 16th day of October, 2019.



                           __________________________________
                                   JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
